Citation Nr: 0528491	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  04-36 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for pes planus (claimed as 
flat feet).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1962 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim for service 
connection of pes planus.  

The record reflects that the veteran requested an in-person 
hearing before the Board in October 2004.  However, 
correspondence dated in January 2005 reveals that the veteran 
indicated that he did not plan to attend the Board hearing 
scheduled for February 2005.  In lieu of the hearing, the 
veteran's representative reviewed the veteran's claims folder 
and submitted a brief to the Board.  Accordingly, the 
veteran's hearing request is withdrawn.
 

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  Service medical records show that the veteran entered 
service with pes planus.

3.  The medical evidence of record shows that the veteran's 
pes planus did not increase in severity during service.


CONCLUSION OF LAW

Pes planus was not aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.306, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA fulfilled its duty to notify.  In 
correspondence dated in March 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The March 2003 VCAA notice also advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  In 
addition, the RO sent a follow up letter in March 2004, which 
asked the veteran to submit a second Authorization and 
Consent to Release Information form in order for the RO to 
issue a second request for his private medical records.     

The Board acknowledges that the March 2003 VCAA notice did 
not contain a specific request for the veteran to provide any 
evidence in the his possession that pertained to the claim or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159(b)(1) 
(2005).  However, the RO asked the veteran for all the 
information and evidence necessary to substantiate his 
claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Mayfield, 19 Vet. App. at 126. 

In further regard to VA's duty to notify, the RO provided the 
veteran with a copy of the March 2004 rating decision and 
September 2004 Statement of the Case (SOC), which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach the decision.  The September 2004 SOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.      
 
In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and private 
medical records dated from July 1999 through April 2003.  The 
RO also scheduled for the veteran a hearing before the Board.   
As noted above, the veteran chose to cancel the scheduled 
hearing.      

Under the VCAA, VA is also required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but as follows: (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service, or has a disease or symptoms of a 
disease subject to a VA presumption manifesting during an 
applicable presumptive period, provided the claimant has 
qualifying service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  Id. 

The Board notes that a VA examination has not been conducted 
in connection with this claim.  The Board, however, finds 
that VA is under no duty to afford the veteran an examination 
or obtain a medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  The medical evidence 
of record does not show that the veteran's pes planus 
increased in severity during service.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.   


II. 	Evidence

In his April 2004  notice of disagreement (NOD), the veteran 
contended that he did not have flat feet when he entered the 
military.  He reported that he was informed upon separation 
that he had flat feet and, consequently, was entitled to 10 
percent disability.  He further explained that he had 
experienced pain in his feet for about twenty years due to 
his flat feet.  

In his October 2004 VA 9, the veteran reported that when he 
sought treatment for a minor right foot injury, his doctor 
told him that his foot pain was due to his flat feet.  The 
veteran also wrote that his left foot hurt worse than his 
right foot.  The veteran noted that he hurt his arches when 
lifting heavy boilers during his service in Germany.  

The service medical records reveal that the veteran entered 
service with flat feet. Specifically, the December 1962 
enlistment examination report notes that the veteran had 
second degree flat feet.  The service treatment records do 
not document any treatment or complaints of foot pain or 
injury.  The May 1966 separation examination report shows 
that the veteran's feet were evaluated as normal.    

The DD 214 Form reveals that the veteran served as a heating 
specialist.  

The following private treatment reports dated from July 1999 
to April 2003 describe the veteran's treatment for pain 
associated with his right foot.  There are no notations 
showing any complaints of left foot pain.   

In July 1999, the veteran complained of a painful knot on his 
right foot.  The veteran explained that that a co-worker had 
run over his right foot with a "palate jack" in the 
previous year.  The veteran indicated that he did not seek 
treatment for his injury at the time of the injury.  X-rays 
revealed no significant "oseos abnormalities."  The 
podiatrist wrote that there was noticeable swelling over the 
medial and dorsal aspect of the first metatarsal cuneiform 
joint on the right foot.  He also noted that the likely cause 
of the veteran's foot pain was "either a cartiladgness body 
overgrowth at the MCJ or soft tissue fibrosis" as a result 
of the injury he suffered in the previous year. 

A week later, the veteran reported that his foot showed 
improvement after "strapping and padding" it for two days.  
The podiatrist noted that the arthritis in the medial aspect 
of the first metatarsal cuneiform joint was likely associated 
with "previous trauma and the possible overlying ganglyan."  

In June 2001, the veteran sought treatment for right foot 
pain.  It is noted that the veteran complained of pain and 
swelling in the first metatarsal cuneiform articulation on 
the right foot.  The podiatrist reported that there was a 
noticeable firm swelling on the dorsal and medial aspect of 
the first metatarsal cuneiform joint, which appeared to be 
consistent with degenerative joint disease in the involved 
joint.  The podiatrist diagnosed the veteran with 
degenerative joint disease in the first metatarsal cuneiform 
joint of the right foot.

Approximately a week later, it is noted that the veteran 
reported "85% overall improvement in the right foot" 
following the "Cataflam."   

A November 2002 private treatment report shows that the 
veteran continued to experience pain in the first metatarsal 
cuneiform joint right foot.  The podiatrist diagnosed 
degenerative joint disease following trauma of the first 
metatarsal cuneiform joint of the right foot.  

Later, a second November 2002 private treatment report notes 
that the podiatrist discussed with the veteran findings 
relating to the arthritic changes in the first metatarsal 
cuneiform joint of the right foot.  

In February 2003, the veteran consulted with the podiatrist 
regarding possible surgical intervention of the first 
metatarsal cuneiform joint of the right foot.  The podiatrist 
noted that surgical intervention may be necessary due to 
joint trauma and future arthritic changes.  

The veteran underwent surgery of the right foot in March 
2003.  

An April 2003 private treatment report reveals that the 
veteran complained of pain in the mid foot right foot.  The 
podiatrist concluded that the veteran demonstrated capsulitis 
of the mid tarsal joint right foot.  




III.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

A veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2005).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2005).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R.           § 3.303(c) 
(2005).   A defect is a structural or inherent abnormality or 
condition that is more or less stationary in nature.  
VAOPGCPREC 82-90.  A disease may be defined as any deviation 
from or interruption of the normal structure or function of 
any part, organ, or system of the body that is manifested by 
a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or unknown.  
Id.  Service connection may be granted for diseases of 
congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service. Id.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

  
IV.	Analysis

The veteran contends that he developed flat feet as a result 
of lifting heavy boilers during service; however, the 
veteran's enlistment examination report reveals that the 
veteran entered service with second degree flat feet.  Thus, 
the Board finds that the competent medical evidence of record 
reflects that the veteran's pes planus existed prior to 
service, and a presumption of sound condition is not 
applicable.  

In order for the veteran to be entitled to service connection 
compensation benefits for his pes planus, the evidence must 
show that there was an increase in severity of his second 
degree flat feet during service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2005).  The veteran's service 
treatment records show no complaints or treatment of foot 
pain during service.  Additionally, the veteran's separation 
examination report reveals no documentation of foot pain.  
Moreover, there is no medical evidence that the veteran is 
currently being treated for his flat feet.  Therefore, in the 
absence of evidence tending to show an increase in severity, 
it necessarily follows that that pes planus was not 
aggravated during service.  38 C.F.R. §§ 3.303, 3.306 (2005).      
  
Thus, the preponderance of the evidence is against the claim.  
As a result, the Board finds that the benefit-of-the-doubt 
doctrine is not applicable, and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for pes planus is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


